DETAILED ACTION
	The Response filed 29 December 2021 has been entered.  Claims 1-3 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 8-13 of the Response filed 29 December 2021, with respect to independent claim 1 have been fully considered and are persuasive.  The prior art rejections of claims 1-3 have been withdrawn. 
Specification
The amendments to the specification filed 29 December 2021 has been accepted.  The applicant may want to consider amending the rest of the specification as well.  The summary section of the specification was pointed out in the previous office action as an example of a section whose legibility could benefit from amendments, rather than as the only section that could benefit from amendments.
Claim Objections
Claims 1-3 are objected to (wherein claim 2 inherits its objection due to its dependencies) because of the following informalities:  
In claim 1, line 10, “inlet, where” should be changed to --inlet channel, wherein-- to maintain consistency in reciting the structure.
In claim 1, line 16, “the box for” should be changed to --the box body for--to maintain consistency in reciting the structure.
In claim 1, line 25, “an air controller” should be changed to --a gas controller-- to maintain consistency in reciting the structure with later recitations of the controller and because the specification uses the broader term.
In claim 3, line 6, “the air controller” should be changed to --the gas controller-- to maintain consistency in reciting the structure.
In claim 3, second to last line, “the air controller” has been changed to --the gas controller-- to maintain consistency in reciting the structure.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 1, the valve body comprising a one-piece block of material in which horizontal and vertical entrances in a lower portion of the block intersect, and the entrances being fluidly connected to channels in an upper portion of the block comprising two horizontal channels connected together by a vertical channel for providing an outlet.
Schavone (US 6,874,492) discloses in Figs. 1-23 entrances formed in a lower portion 24 of a body 22, 24, but the lower portion 24 is separate from the upper portion 22 that has the channels providing the gas outlet, and the upper portion 22 of the body 22, 24 lacks the plurality of horizontal channels connected together by a vertical channel.
Dobbins et al. (US 5,497,758) discloses in Figs. 1-9 two entrances for gas supplied via cylinders connected at ports 140, but it is unclear whether the body 10, 20 is formed as a one-piece block of material, the entrances don’t intersect, and the upper portion of the body lacks the plurality of horizontal channels connected together by a vertical channel.
Conclusion
This application is in condition for allowance except for the following formal matters: claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753